266 F.2d 696
Gerald O. LAUDERDALE, Appellantv.UNITED STATES of America, Appellee.
No. 14523.
United States Court of Appeals District of Columbia Circuit.
Argued November 26, 1958.
Decided May 14, 1959.

Appeal from the United States District Court for the District of Columbia; Joseph Charles McGarraghy, District Judge.
Mr. John W. Karr, Washington, D. C. (appointed by the District Court), for appellant.
Mr. Nathan J. Paulson, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, BAZELON, and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant's conviction of second degree murder rests largely though not entirely on confessions. We find no error affecting substantial rights.


2
Affirmed.